Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
2.	Claims 1-36, 41, 43, 48, 57, 58, 62 and 64 are canceled in the preliminary amendment received on 09/30/20, new claims 67-81 were added and claims 37-40, 42, 44-47, 49-56, 59-61, 63 and 65-81 are now pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 37-40, 42, 44-47, 49-56, 59-61, 63 and 65-81 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-77 of U.S. Patent No. 10,806,988 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has added the following limitations “… wherein the standings are separated for each of the multiple contests of skill or chance; and … wherein the multiple contests of skill or chance are selected from single entry contests and multiple entry contests.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that adding some limitations is an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

Application Number: 17/024,330
Patent Number: 10,806,988 B2
A server device for conducting simultaneous multiple contests of skill or chance corresponding to art one or more events comprising:
A server device for conducting simultaneous multiple contests of skill or chance corresponding to art one or more events comprising:
a.    a storage mechanism; and
a.    a storage mechanism; and

b.    an application for interacting with the storage mechanism to allow a plurality of users to simultaneously and in real time compete in the multiple contests of skill or chance, the application further for:
i.    receiving each of the plurality of user’s input including event selections related to the one or more events and in which of the multiple contests of skill or chance the selections are to be applied, wherein the event selections are separately and simultaneously applied to each of the selected multiple contests of skill or chance, wherein the event selections enable simultaneously participating with a plurality of the multiple contests of skill or chance;
i.    receiving each of the plurality of user’s input including event selections related to the one or more events and in which of the multiple contests of skill or chance the selections are to be applied, wherein the event selections are separately and simultaneously applied to each of the selected multiple contests of skill or chance, wherein the event selections enable simultaneously participating with a plurality of the multiple contests of skill or chance;
ii.    storing results and standings for each of the multiple contests of skill or chance based on the event selections, wherein the standings are based on the results, wherein the standings are separated for each of the multiple contests of skill or chance; and
ii.    storing results and standings for each of the multiple contests of skill or chance based on the event selections, wherein the standings are based on the results, and
wherein the multiple contests of skill or chance are selected from single entry contests and multiple entry contests.
iii.    transmitting the multiple and separate standings to the each client device in real time.




Allowable Subject Matter
5.	Claims  would be allowable if rewritten or amended to overcome the double patenting rejection(s  set forth in this Office action.
	None of the references, either singularly or in combination, discloses or even suggests:
	As per claims 37-40, 42, 44-46 and 67-71, a server device for conducting simultaneous multiple contests of skill or chance corresponding to art one or more events comprising:
i.    receiving each of the plurality of user’s input including event selections related to the one or more events and in which of the multiple contests of skill or chance the selections are to be applied, wherein the event selections are separately and simultaneously applied to each of the selected multiple contests of skill or chance, wherein the event selections enable simultaneously participating with a plurality of the multiple contests of skill or chance;
ii.    storing results and standings for each of the multiple contests of skill or chance based on the event selections, wherein the standings are based on the results, wherein the standings are separated for each of the multiple contests of skill or chance; and 

As per claims 47, 49-52 and 72-76, a device for participating in multiple real time contests of skill or chance corresponding to art one or more events comprising:
b. an application for utilizing the communications module for coupling to a server to communicate with the server to allow a user to simultaneously compete in the multiple real time contests of skill or chance, wherein the application is configured for receiving user input including in which of the multiple real time contests of skill or chance to join and receiving additional user input including a single set of event selections related to the one or more events, wherein the single set of event selections enable simultaneously and in real time participating separately with the selected multiple real time contests of skill or chance, wherein the multiple contests of skill or chance are selected from single entry contests and multiple entry contests.
As per claims 53-56, 59-61, 63, 65, 66 and 77-81, a method programmed in a memory of a device comprising:
c.	 receiving user input including event selections related to the one or more events and to which of the multiple contests of skill or chance the selections are to be applied, wherein the event selections are separately applied to each of the selected multiple contests of skill or chance, wherein the event selections enable simultaneously and in real time participating in the selected multiple contests of skill or chance;

e.	transmitting the standings to the device, wherein the multiple contests of skill or
chance are selected from single entry contests and multiple entry contests.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale





/Ronald Laneau/
Primary Examiner, Art Unit 3715